Citation Nr: 1107588	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for fracture, left leg.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to November 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in November 2006, a statement of the 
case was issued in September 2008, and a substantive appeal was 
received in November 2008.

The Board notes that the Veteran's appeal originally included 
more issues than the two that are before the Board at this time, 
as reflected by the additional issues addressed in the statement 
of the case.  However, the Veteran's November 2008 substantive 
appeal expressly limited the appeal to the issues listed above 
concerning service connection for hypertension and a left leg 
fracture.

The Board also notes that the Veteran's November 2008 substantive 
appeal also requested a Board hearing.  The Veteran was 
accordingly scheduled for such a Board hearing in November 2010, 
but the Veteran did not report for the hearing; documentation in 
the claims-file reflects that the Veteran contacted the RO in 
November 2010 and indicated that he no longer intended to attend 
a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran significantly contends that he 
suffered a broken left leg during service in the Fall season of 
1972.  The Veteran has contended that he was treated at the Naval 
Auxiliary Landing Field in Monterrey, CA, for his broken leg, and 
that the facility was decommissioned shortly after his treatment.  
The Veteran has repeatedly indicated that he believes that the 
pertinent service treatment records are missing from the set of 
service treatment records available for review in his claims 
file, and the Veteran has expressed frustration with his 
inability to obtain the records he seeks.  In November 2010, the 
Veteran told the RO that he had been unable to obtain the sought 
records and, furthermore, he was unable to find documentation of 
any medical treatment from 1971-72 when he was stationed at the 
Naval Facility Point Sur in Monterrey.

The Board observes that the Veteran's service treatment records 
in the claims file include at least some records from "Naval 
Facility, Point Sur; Big Sur, California" and from elsewhere in 
Monterrey, California, including documentation of treatment for a 
sprained right knee in September 1972.  However, it appears that 
the most pertinent records the Veteran describes are not in the 
claims file.

Significantly, documentation in the claims file shows that in 
November 2010 the RO initiated a new attempt to obtain the 
service treatment records the Veteran has described.  A November 
2010 RO memorandum concerning the Veteran's correspondence 
reflects that the RO's previous PIES requests were "for M01 and 
O18," but now the RO was submitting "a PIES C01 request to 
search for medical treatment at Fort Ord and the Naval Aux 
Landing Field from 9/72 to 12/72."  The note further indicates 
that the RO "[w]ill contact the veteran with the results.  The 
veteran will decide after this last request as to whether he 
wants to proceed with this appeal."  Additional documentation of 
the initiation of this new attempt to obtain such records is also 
in the claims file.

Unfortunately, there is no further documentation reflecting the 
outcome of this attempt to obtain the records the Veteran has 
described as missing.  The service treatment records in the 
claims file are stamped as having been received in November 2005.  
There is no documentation in the claims file describing any 
resolution of the latest attempt to obtain the records, there is 
no formal finding of unavailability of any additional records, 
and there is no formal finding that any additional attempts to 
obtain such records would be futile.

The Board finds that appellate review of this case may not 
proceed until there is documented resolution of the ongoing 
attempts to complete the claims file with allegedly missing 
service treatment records.  The duty to assist requires VA to 
make as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  38 C.F.R. § 3.159(c)(2) 
(2010).  The outcome of attempts to obtain such records must be 
documented, and any determination that such records are 
unavailable and further attempts to obtain them would be futile 
must also be documented in the claims file.  The Board must 
remand so that appropriate action to attempt to obtain these 
records may be completed.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (which held that those records in the control of the 
Secretary (such as documents generated by VA) are considered to 
be constructively before the Board and must actually be part of 
the record on review); see also VAOPGCPREC 12-95.

Although the Veteran has only specifically asserted that the 
described missing service treatment records pertain to his 
claimed fracture of the left leg, any outstanding service 
treatment records may potentially be pertinent to the other issue 
of entitlement to service connection for hypertension as well.  
Thus, the Board finds that both issues must be remanded so that 
formal completion of the necessary development of the record can 
be accomplished prior to proper appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action 
to request copies of all outstanding relevant 
service treatment records (not already 
associated with the claims file) from the 
facilities identified by the Veteran as 
having provided his pertinent in-service 
medical treatment.  Specifically, such action 
should seek to determine the availability of 
the records the Veteran described in his 
documented November 2010 communications with 
the RO, those records which the RO initiated 
a new attempt to obtain in November 2010.  
The claims-file does not currently contain 
documentation of the outcome of the RO's 
November 2010  attempt to obtain such records 
under a new PIES request code.

If any of the sought records are unavailable, 
if further attempts to obtain such records 
would be futile, or if such records are 
determined to not exist, such should be noted 
in the claims file with a formal finding of 
unavailability detailing the actions taken in 
making such determinations.

2.  After completion of the above and any 
further development deemed necessary by the 
RO/AMC, the RO/AMC should review the record, 
to specifically include all evidence received 
since the most recent supplemental statement 
of the case in October 2010, and determine 
whether service connection is warranted for a 
left leg fracture or for hypertension.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

